DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-13 are original; claims 14-20 are withdrawn
Claims 1-13 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/18/2019 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on 03/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Helfman (U.S. Pat. No. 5822918).
Regarding claim 1, Helfman teaches a deck mount system comprising:
a top bracket (Helfman; 36) including a top bracket plate (Helfman; 48) and a respective first and second top bracket side (Helfman; 50, 52) each extending perpendicularly from the top bracket plate for flanking a deck member [intended use];
a bottom bracket (Helfman; 38, 40) including a bottom bracket plate (Helfman; 66) and a respective first and second bottom bracket side (Helfman; 60, 60’) each extending perpendicularly from the bottom bracket plate for overlapping the first and second top bracket sides; and
at least one fastener (Helfman; 44, 46) to reversibly attach the top bracket to the bottom bracket for securing the deck mount system to the deck member.
Regarding claim 4, Helfman teaches the fastener comprises a bolt (Helfman; 44) passing through the bottom bracket first side and the top bracket first side.
claim 5, Helfman teaches the top bracket further comprises a top bracket flange (Helfman; 54) extending from the top bracket plate, for stabilizing the top bracket.
Regarding claim 6, Helfman teaches wherein the top bracket flange (Helfman; 54) extends in a parallel direction to the top bracket sides for stabilizing the top bracket on the deck member [intended use].
Regarding claim 7, Helfman teaches the top bracket flange (Helfman; 54) extends from the top bracket plate (Helfman; 48) in a perpendicular direction to the top bracket sides for stabilizing the top bracket on an adjacent deck member [intended use].
Regarding claim 8, Helfman teaches wherein the bottom bracket further comprises a bottom bracket flange (Helfman; 68) extending from the bottom bracket plate.
Regarding claim 9, Helfman teaches deck fasteners (Helfman; another one of 44, 46 as shown in Fig. 5) for attaching the bottom bracket to the deck member through the bottom bracket flange.
Regarding claim 10, Helfman teaches a base mount (Helfman; 24) fixedly attached to the top bracket for attaching an accessory [intended use].
Regarding claim 11, Helfman teaches the invention is capable to be used with the accessory comprises one or more of: an umbrella; a table; a chair; a gazebo; a flag pole; and a post [intended use].
Regarding claim 12, Helfman teaches The deck mount system of claim 10, wherein the base mount comprises an angle bracket (Helfman; bracket comprising 25) to fasten metal frame work [intended use].

Alternatively, claims 1, 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Helfman (U.S. Pat. No. 5822918).
Regarding claim 1, Helfman teaches a deck mount system comprising:
a top bracket (Helfman; 38 when used in upside down configuration) including a top bracket plate (Helfman; 66) and a respective first and second top bracket side (Helfman; 60, 60’) each extending perpendicularly from the top bracket plate for flanking a deck member [intended use];
a bottom bracket (Helfman; 36) including a bottom bracket plate (Helfman; 48) and a respective first and second bottom bracket side (Helfman; 50, 52) each extending perpendicularly from the bottom bracket plate for overlapping the first and second top bracket sides; and
at least one fastener (Helfman; 44, 46) to reversibly attach the top bracket to the bottom bracket for securing the deck mount system to the deck member.
Regarding claim 8, Helfman teaches wherein the bottom bracket further comprises a bottom bracket flange (Helfman; 54) extending from the bottom bracket plate.
Regarding claim 9, Helfman teaches deck fasteners (Helfman; another one of 44, 46 as shown in Fig. 5) for attaching the bottom bracket to the deck member through the bottom bracket flange.
Regarding claim 13, Helfman teaches the top bracket sides include a cut- away  (Helfman; 64, 64’) for flanking a deck joist [intended use].
	

	Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631